KRUEGER, Judge.
The offense is murder. The penalty assessed is confinement in the State penitentiary for a period of fifteen years.
This is the second appeal of this case. The opinion on the former appeal will be found reported in 155 S. W. (2d) 934; 142 Tex. Cr. R. 626.
The record is before us without a statement of facts or bills of exception. Therefore nothing is presented for review.
Appellant has filed a brief in which he argues quite at length that the trial court committed fundamental error in this: That the court, in his charge, failed to define an unlawful homicide and failed to explain what would constitute an unlawful homicide, etc. We are unable to agree with appellant’s contention. The court, in his charge, defined murder as the same is defined by statute. This was sufficient. There is no merit in his contention as to fundamental error appearing in the record.
The judgment of the trial court is affirmed.
*99The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.